DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 Allowable Subject Matter
3. Claims [1-35] are allowed.
 Re Claims [1 and 24], none of the prior arts on the record alone or in combination teaches or reasonably suggest: an apparatus for guiding image capture, the apparatus comprising: receive pose sensor measurement data from one or more pose sensors; determine a pose of the apparatus based on the pose sensor measurement data; input the first image into a machine learning model, the machine learning model trained using a plurality of training images with identified subjects; identify, at least in part using the pose of the apparatus as an input to the machine learning model, one or more changes to one or more properties associated with image capture that cause a visual difference between the first image and a second image to be captured by the image sensor after capturing the first image, and output guidance indicative of the one or more changes to produce the visual difference before the image sensor captures the second image; in conjunction with the other limitation of the claim.
 Claims 2-23 are allowed due to their direct or indirect dependency on claim 1.
Claims 25-35 are allowed due to their direct or indirect dependency on claim 24.

Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698